Exhibit LOAN AGREEMENT This Loan and Security Agreement (hereinafter called "Agreement") is between CELSIUS HOLDINGS, INC., a Nevada Corporation, authorized to do business in Florida asCELSIUS PRODUCTS HOLDINGS, INC. (“Borrower”), whose address is 140 N.E. 4th Avenue, Suite C, Delray Beach, Florida 33483 and LUCILLE SANTINI, (hereinafter called "Lender"). 1.Refinance of Existing Loan. Lender and Borrower hereby agree to refinance that certain promissory note dated July 19, 2009 in the amount of $620,885.44 (the “July 2009 Note”). In connection with such refinancing, Borrower shall execute and deliver to Lender a new promissory note in the original principal sum of SIX HUNDRED FIFTEEN THOUSAND AND NO/100THS DOLLARS ($615,000.00) in the form attached as Exhibit A hereto (the “Note”) and shall issue Lender a check in the amount of $3,699.09 representing the balance due on the July 2009 Note (the “Cash Payment”). Lender shall surrender and exchange the July 2009 Note for the Cash Payment and the new Note issued pursuant to this Agreement. Upon execution and delivery of the new Note and the Cash Payment, the July 2009 Note shall be deemed cancelled. 2.Representations, Warranties and Covenants of Borrower.Borrower expressly represents, warrants and covenants to Lender as follows: (a)Borrower represents and warrants to Lender that all financial statements, income tax returns and credit information delivered by Borrower to Lender accurately reflect the financial condition and operations of Borrower at the times and for the periods therein stated.So long as this Agreement is in force and effect, Borrower agrees to deliver to Lender within one hundred twenty (120) calendar days after the end of each of Borrower’s fiscal years, a complete and accurate copy of Borrower’s consolidated audited financial statements (with notes), prepared by an independent certified public accountant acceptable to the Lender (“CPA”), including statements of cash flow, and abalance sheet and statement of income, together with all schedules, all prepared in accordance with generally accepted accounting principles (“GAAP”). Borrower shall provide Lender with a copy of its consolidated federal income tax return within fifteen (15) days of filing (including all schedules and extensions).
